This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   ANITA JEAN RUDOLPH,
 3   DECEASED, BY THE PERSONAL
 4   REPRESENTATIVE OF THE
 5   WRONGFUL DEATH ESTATE,
 6   PAUL RUDOLPH,

 7          Plaintiff-Appellee,

 8 v.                                                                    No. 33,188

 9 WW HEALTHCARE, LLC;
10 HORACE WINCHESTER; and
11 JERRY WILLIAMSON,

12          Defendants-Appellants,

13 and

14   MANOR ESTATES INC., D/B/A
15   PRINCETON PLACE; PRINCE &
16   LUFFEY, LLC, D/B/A PARAMOUNT
17   HEALTHCARE CONSULTANTS;
18   and DANNY PRINCE,

19          Defendants,

20 and

21 WW HEALTHCARE, LLC;
22 HORACE WINCHESTER; and
23 JERRY WILLIAMSON,

24          Third-Party Plaintiffs,
 1 v.

 2   IRONSHORE SPECIALTY
 3   INSURANCE COMPANY, a
 4   foreign insurance company, and
 5   VAN GILDER INSURANCE
 6   CORPORATION, a foreign
 7   insurance company,

 8        Third-Party Defendants,

 9 and

10 IRONSHORE SPECIALTY
11 INSURANCE COMPANY,

12        Counterclaimant and Fourth-Party Plaintiff,

13 v.

14   WW HEALTHCARE, LLC;
15   HORACE WINCHESTER; JERRY
16   WILLIAMSON; AND MANOR
17   ESTATES, INC.,

18        Counterdefendants and Fourth-Party Defendants.

19 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
20 Carl J. Butkus, District Judge

21   Harvey Law Firm, LLC
22   Jennifer J. Foote
23   Dusti D. Harvey
24   Albuquerque, NM

25 for Appellee

26 Frank Alvarez

                                            2
 1 Dallas, Tx

 2   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
 3   Emil Kiehne
 4   Spencer L. Edelman
 5   Michelle A. Hernandez
 6   Albuquerque, NM

 7 for Appellants WW Healthcare, LLC
 8 Jerry Williamson, Horace Winchester

 9                            MEMORANDUM OPINION

10 FRY, Judge.

11   {1}   Summary reversal and remand was proposed for the reasons stated in the

12 calendar notice. No memorandum opposing summary reversal and remand has been

13 filed, and the time for doing so has expired. This case is remanded for further

14 proceedings consistent with our calendar notice.

15   {2}   IT IS SO ORDERED.



16
17                                         CYNTHIA A. FRY, Judge

18 WE CONCUR:


19
20 MICHAEL D. BUSTMANTE, Judge


21

                                             3
1 TIMOTHY L. GARCIA, Judge




                             4